LYONS, J., dissenting. The only issue to be decided in the instant case is whether the failure to state a City, County or State, in the body of the complaint constitutes a jurisdictional defect. I am of the opinion it does. Because it is a jurisdictional defect, it cannot be waived by defendant and may be brought on appeal for the first time. I feel that People v. Hill, 68 Ill App2d 369, 216 NE2d 212, filed February 3, 1966, cited in the majority opinion, is dispositive of the remaining issues and for the reasons given in that case, dissent from the result reached by the majority. On Petition for Rehearing The appellant has argued both in his original appeal and in his petition for rehearing that the complaint was filed in the Municipal Court of Chicago. The new judicial article which went into effect at the beginning of the year 1964, makes no provision for a Municipal Court of Chicago. The complaint in this matter was filed January 7, 1965 — over a year after the Municipal Court was abolished. As the complaint shows, it was filed in the Circuit Court of Cook County. We have read the appellant’s petition for rehearing and considered therein. We adhere to our original opinion and affirm the judgment of the Circuit Court. Petition denied, judgment affirmed. BURKE, J., concurs. LYONS, J., dissents.